Citation Nr: 1617075	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an asbestos related disability, including asbestosis and chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1946 to November 1948, and from September 1950 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2015, the Veteran had a personal hearing with the undersigned VLJ.  Subsequently, in March 2015, this matter was remanded for additional development.

The Board has broadened the scope of the Veteran's claim to include consideration of any lung or respiratory disability, including COPD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's arguments and statements have only ever referred to asbestosis, it is clear that he is claiming negative effects from being exposed to asbestos in the military.  There is evidence that his COPD may be due to that, which must be investigated.  The VA adjudication process "is not meant to be a trap for the unwary... a stratagem to deny compensation [nor] a minefield" for claimants.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  A claim for COPD has been adjudicated and denied in the past.  Accordingly, in this decision, although asbestosis must be denied on the basis that the Veteran is not currently diagnosed with this disability, the Board will reopen the claim of entitlement to COPD, and REMAND that to the Agency of Original Jurisdiction (AOJ) for additional development.





FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has asbestosis.

2.  Service connection for COPD was last denied in a November 2008 rating decision.  He did not appeal that decision and it became final.  Since then, new and material evidence was received that relates to unestablished facts necessary to substantiate the claim, and it is reopened.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The November 2008 rating decision denying service connection for COPD is final.  New and material evidence has since been received, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  The Veteran's available service records have been obtained, as well as post-service treatment records.  A portion of his service records were unobtainable, as they were lost in a fire at the storage facility.  The Veteran was properly notified of this and given the opportunity to supplement the record.  

He has also been provided with VA examinations for opinions on whether he has an asbestosis, and if so, whether it is related to his service.  The Board finds these opinions are adequate for adjudicatory purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes the Veteran alleged in his notice of disagreement (NOD) and in his formal appeal to the Board (VA Form 9) that VA had not complied with the duty to assist, because he had not been provided with a VA examination.  A VA examination was conducted in May 2015, but he has alleged it was inadequate.  Specifically, he argues that he was informed the examination would take between one and four hours, but the doctor only spent 10 minutes with him.  He did not think that the examination was fair, but he did not specify what should have been done or what was done incorrectly.  Previously, in September 2014, he had asked that a pulmonary function test (PFT) be conducted.  His VA treatment providers conducted one in February 2014, which was referred to by the VA examiner.  The examiner also referred to a chest X-ray and a chest CT scan, both conducted in July 2012.  This testing was not repeated during the examination, and the Veteran has not argued that it should have been or that these previously conducted test results are unreliable.  The examiner was given discretion by the Board as to whether to conduct any testing, and as a physician, he is presumed to be competent to make that decision.  The credibility and weight to be attached to the opinion is a matter for the Board to decide after reviewing all evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470   (1993); see also Owens  v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As there is no allegation of more recent testing that shows the development of asbestosis, the Board does not find that another remand is required.

The Board has added the issue of entitlement to service connection for COPD for consideration.  This claim must be reopened before it may be further developed.  On review of the record, the Board finds that new and material evidence relevant to this claim was received in conjunction with the asbestosis claim, as they are both derived from his asbestos exposure while in service.  The Board therefore will reopen the claim but will be remanding it for further development.  The Veteran is not prejudiced by this action, as he will have the opportunity to submit evidence in support of the claim and it will be readjudicated.


Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA Adjudication Procedure Manual provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran alleges that he was exposed to asbestos while aboard Navy ships, while inspecting Navy ships as a military policeman, and through asbestos gloves he wore as a machine gun squad leader.  He has submitted a Buddy statement that confirms exposure.  The Board finds that the Veteran was exposed to asbestos while in service.  The evidence also shows that he had exposure to asbestos as a civilian.

The preponderance of the evidence, however, is against finding that he currently has asbestosis.

The Veteran asserts that he has been diagnosed with asbestosis.  In support of this, the record contains a private February 1995 medical opinion, which noted that X-rays at that time showed probable interstitial fibrosis and other irregular opacities that were consistent with the pleural involvement that is seen with asbestosis.  It was also noted the parenchyma showed probable early increase in irregular opacities and interstitial fibrosis, also consistent with pulmonary asbestosis.  

At the May 2015 VA examination, the Veteran was not diagnosed with asbestosis.  The examiner noted review of the 1995 opinion, but indicated that those findings were not ever repeated.  He indicated that results of diagnostic tests from July 2012 and January 2014 (chest X-ray, chest CT scan, and PFT testing) did not show asbestosis.  He indicated that review of his VA treatment records showed that the Veteran was being treated for chronic obstructive pulmonary disease (COPD), and not asbestosis.  Simply put, the examiner found no current asbestosis diagnosis.  The December 2015 VA examiner also noted the1995 diagnosis, but indicated that his records since that time do not show asbestosis, but rather treatment for COPD.

The Board finds the VA examination reports more probative than the 1995 diagnosis and the Veteran's assertions.  The 1995 report indicates that findings "probably" showed symptoms that were consistent with asbestosis, which is speculative language and insufficient to support service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Indeed, the results of the 1995 testing were not repeated, as mentioned by the VA examiners.  The VA examiners investigated whether he has asbestosis, and found he does not.  

The Board notes that some of his VA treatment records show a diagnosis or medical history of asbestosis.  However, the mere repetition of allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  More recent records do not include this diagnosis.  Indeed, a March 2010 record indicates that while he had a history of asbestos exposure, there was no evidence of asbestosis.

In sum, the preponderance of the evidence is against an asbestosis diagnosis.  The VA examiners specifically found he did not have it.  His VA treatment providers have also specifically indicated that the Veteran did not have asbestosis, despite a history of asbestos exposure.  There is no evidence that shows a current asbestosis diagnosis within the appeal period (that is, since the date of receipt of his claim to reopen in March 2010) that outweighs this evidence that he does not currently have asbestosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is, even if he did have asbestosis in 1995, that evidence is dated from before the appeal period and is not sufficient to show a current diagnosis.  

The Veteran himself has not been shown to have the training or expertise to competently diagnose asbestosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board recognizes that he was given this diagnosis in the past, but this was specifically investigated by the VA examiners, and not found.  Jandreau, supra.  It has also not been identified by his treatment providers.  That is, although the record shows asbestos exposure in service, the competent evidence indicates he has not been resultantly diagnosed with asbestosis.  

Accordingly, the preponderance of the evidence weighs against a finding of a current asbestosis disability, and this claim must be denied.  


Reopening COPD Claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim to service connect COPD was last denied in a November 2008 rating decision because the evidence did not show a relationship to service.  He did not appeal that decision,  and it is now final.  Since then, evidence was received that shows that he had more asbestos exposure during service than originally thought.  He has argued that he had more exposure in service than in his civilian occupation, and should be given the benefit of the doubt.  This is new and material and raises the possibility of substantiating the claim; therefore, the claim is reopened.  This claim requires additional development and is discussed further in the Remand section, below.


ORDER

The claim of entitlement to service connection for asbestosis is denied.

The claim of entitlement to service connection for COPD is reopened.


REMAND

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In regard to COPD, the February 1995 opinion of Dr. G. indicates that asbestos is responsible for 20 percent of the Veteran's disability.  The VA examination reports do not mention this, and have not discussed whether COPD was caused or aggravated by asbestos exposure.  A medical opinion must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his COPD, and make arrangements to obtain all records not already associated with the claims file.

2.  Make arrangements to obtain a medical opinion, not from the same examiner that conducted the May and December 2015 VA examinations, regarding the impact of asbestos exposure on the Veteran's COPD, and whether it is as likely as not (50 percent or greater probability) that asbestos exposure in service caused or aggravated (that is, caused an increase in severity beyond the normal progression of the disease) COPD.

The Veteran is conceded to have been exposed to asbestos while in service.  He also had a civilian exposure.  For purposes of this opinion, assume that the exposure was roughly equal from both the military and civilian experiences.  

The February 1995 opinion attributes his disability to smoking (80 percent) and also to asbestos (20 percent).  The examiner is therefore asked to provide a detailed opinion of any and all laboratory or radiological finding or symptoms that can be attributed to asbestos exposure.  The examiner is asked to form an opinion on the extent of his disability, if any, that is due to the residual effects of asbestos exposure as opposed to his history of smoking cigarettes.  The May 2015 VA examiner attributed COPD directly to smoking but it does not appear he considered the 1995 opinion.

It is up to the examiner's discretion as to whether contemporaneous radiological or diagnostic testing should be conducted.  If testing is not conducted, the examiner is asked to comment on the reliability of the older results and explain why updated testing is not necessary.

All opinions shall be supported with explanatory rationale that cites to accepted medical practice and to evidence in the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.











The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


